In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00442-CR
     ___________________________

  MAXWELL POLIDOR, JR., Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 16th District Court
         Denton County, Texas
      Trial Court No. F15-1205-16


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      In 2016, Appellant Maxwell Polidor, Jr. pleaded guilty to two counts of third-

degree-felony forgery pursuant to a plea bargain and received a three-year term of

deferred adjudication. See Tex. Penal Code Ann. §§ 12.34, 32.21. In 2017, the State

moved to adjudicate Appellant’s guilt on the basis that he had been charged in

separate proceedings with drug possession and possession of a false license plate and

that he had failed to complete required community service, failed to participate in

therapy, failed to report to his probation officer, and failed to pay supervision fees.

Appellant retained counsel but later asked his counsel to withdraw and chose to

represent himself. The trial court proceeded in 2018 to find the State’s allegations to

be true, revoke the terms of deferred adjudication, find Appellant guilty of both

counts of forgery, and sentence him to eight years’ incarceration.

        Appellant now appeals the trial court’s judgment. After Appellant filed a

notice of appeal pro se, we abated this appeal and remanded the case to the trial court

to conduct a hearing to determine whether Appellant wished to pursue the appeal and

to continue to represent himself. Appellant subsequently filed a letter with this Court

and the trial court stating that he wished to pursue this appeal without the assistance

of retained or appointed counsel, and he made similar statements at the abatement

hearing. We therefore reinstated this appeal and Appellant has proceeded pro se.

      Nevertheless, Appellant has failed to file a brief. We twice notified Appellant

by letter of this failure and requested a response advising the court of any reason for

                                           2
his failure to file a brief. Appellant has not responded. By order dated April 26, 2019,

we notified the parties that we would be considering the appeal without briefs and

only for fundamental error. See Tex. R. App. P. 38.8(b)(4); see also Mendez v. State, 138
S.W.3d 334, 341 (Tex. Crim. App. 2004).

      We have reviewed the clerk’s and reporter’s records and have not discerned any

unassigned fundamental error. We therefore affirm the trial court’s judgment. See id.



                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 8, 2019




                                           3